DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/009,946 for a SLIDE RAIL ASSEMBLY, filed on 9/2/2020.  Claims 1-20 are pending.
Election/Restrictions
Applicant’s election of Species A in the reply filed on 10/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Williams et al. (U.S. Pat. 6,655,534).
Regarding claim 1, Williams teaches a slide rail assembly, comprising: a rail member; a first bracket device arranged on the rail member; a second bracket device detachably mounted on one of the rail member and the first bracket device, wherein the second bracket device is adjustable to displace with respect to the rail member; and a first bracket member; wherein the first bracket member is able to be detachably mounted on the one of the rail member and the first bracket device after the second bracket device is detached from the one of the rail member and the first bracket device.

[AltContent: textbox (1st bracket device)]
[AltContent: textbox (2nd bracket member)][AltContent: arrow][AltContent: textbox (second structure)][AltContent: arrow][AltContent: textbox (1st bracket member)][AltContent: arrow][AltContent: textbox (2nd bracket device)][AltContent: arrow][AltContent: arrow][AltContent: textbox (rail member)][AltContent: arrow]
    PNG
    media_image1.png
    569
    866
    media_image1.png
    Greyscale


Regarding claim 7, Williams teaches the device of claim 1, wherein the first bracket device is connected to the rail member, at least one of the first bracket device and the rail member includes a first structure (rail member includes a sidewall), the second bracket device includes a second structure, and the second structure is configured for detachable engagement with the first structure.
Regarding claim 8, Williams teaches the device of claim 1, further comprising a second bracket member configured to be detachably mounted on the one of the rail member and the first bracket device, wherein the first bracket member and the second bracket member are configured to mount the rail member on a rack of a second type, and the rack of the second type is a two-post rack (15).
Regarding claim 9, Williams teaches the device of claim 8, wherein the first bracket member and the second bracket member are adjustable to displace with respect to the rail member (via slots).
Regarding claim 10, Williams teaches the device of claim 8, wherein each of the first bracket member and the second bracket member includes at least one mounting feature (hole) that allows passage of at least one connecting member so that the first bracket member and the second bracket member are mountable on a post of the rack of the second type through the at least one connecting member.
Regarding claim 11, Williams teaches the device of claim 1, further comprising at least one movable rail (46) mounted in a channel of the rail member, and the at least one movable rail is displaceable with respect to the rail member.
Claim(s) 12-16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al. (U.S. Pat. 9,560,786).
[AltContent: textbox (first longitudinal portion)][AltContent: textbox (first wall)]Regarding claim 12, Chen teaches a slide rail assembly, comprising: a rail member including a first wall, a second wall, and a longitudinal wall connected between the first wall and the second wall; a first bracket device arranged on the rail member, wherein the first bracket device includes a first sidewall; the first sidewall includes a first portion, a second portion, and a first longitudinal portion arranged between the first portion and the second portion; and the first portion, the second portion, and the first longitudinal portion of the first bracket device are configured to support the first wall, the second wall, and the longitudinal wall of the rail member respectively; and a second bracket device arranged on the first sidewall of the first bracket device, wherein the second bracket device includes a second sidewall; the second sidewall includes a third portion, a fourth portion (bottom), and a second longitudinal portion arranged between the third portion and the fourth portion; and the third portion, the fourth portion, and the second longitudinal portion of the second bracket device are configured to support the first portion, the second portion, and the first longitudinal portion of the first bracket device respectively.
[AltContent: arrow][AltContent: textbox (longitudinal wall)][AltContent: arrow]	
[AltContent: arrow]
[AltContent: textbox (2nd sidewall)][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: textbox (1st sidewall)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (2nd bracket device)]
    PNG
    media_image2.png
    403
    608
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st bracket device)][AltContent: arrow]

[AltContent: arrow][AltContent: textbox (3rd portion)][AltContent: arrow]
[AltContent: textbox (1st mounting member)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (second longitudinal portion)][AltContent: textbox (rail member)][AltContent: textbox (2nd portion)][AltContent: textbox (second wall)]
Regarding claim 13, Chen teaches the slide rail assembly of claim 12, wherein the first bracket device further includes at least one first mounting member, the second bracket device further includes at least one second mounting member (Fig. 5B), the at least one first mounting member is configured to mount the rail member on a first post of a rack of a first type, and the at least one second mounting member is configured to mount the rail member on a second post of the rack of the first type.
Regarding claim 14, Chen teaches the slide rail assembly of claim 12, wherein the second bracket device is detachably mounted (can be removed) on the first sidewall of the first bracket device, and the second bracket device is adjustable to displace with respect to the rail member.
Regarding claim 15, Chen teaches the slide rail assembly of claim 14, wherein the second bracket device and the first bracket device define a first length therebetween when the second bracket device is at a first predetermined position with respect to the rail member, and the second bracket device and the first bracket device define a second length therebetween when the second bracket device is at a second predetermined position with respect to the rail member, the second length being greater than the first length (first and second bracket devices are adjustable) to a predetermined length at 32).
Regarding claim 16, Chen teaches the slide rail assembly of claim 14, wherein the first bracket device is connected to the rail member, at least one of the first bracket device and the rail member includes a first structure (28), the second bracket device includes a second structure (321), and the second structure is configured for detachable engagement with the first structure. 
Allowable Subject Matter
Claims 3-6 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 8083298, 6655534 (adjustable slide rails for mounting of different type racks)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        January 24, 2022